Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-3 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (CN 101276955 B), hereinafter Wang.
Regarding claim 1, Wang (Figure 2) teaches a dual antenna comprising a radiation circuit including a first pattern 58 having an L-shape; a second pattern 66 having a meandering shape; a feed line (not shown) electrically connected to the first pattern and the second pattern (at feed location 76); and a ground line (not shown) spaced apart from the feed line and electrically connected to the first pattern and the second pattern (at ground location 74).
Regarding claim 2, as applied to claim 1, Wang (Figure 2) teaches that the first pattern comprises a first line (shown below) extending in a first direction and having a first end electrically connected to the feed line and a second end; and a second line (shown below) extending from the second end of the first line in a second direction perpendicular to the first direction.

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second line)][AltContent: textbox (First line)][AltContent: textbox (First pattern)][AltContent: textbox (Second pattern)]												
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Third pattern)][AltContent: textbox (Feed connection)]
    PNG
    media_image1.png
    230
    317
    media_image1.png
    Greyscale

[AltContent: textbox (Ground connection)][AltContent: textbox (Second line)][AltContent: textbox (First line)]

Regarding claim 3, as applied to claim 2, Wang (Figure 2) teaches that the second pattern 66 comprises a first line (shown above) extending to be parallel to the first line of the first pattern 58 and having a first end electrically connected to the feed line and a second end; and a second line extending from the second end of the first line of the second pattern in the second direction and having a meandering shape.
.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang.
Wang teaches the claimed invention, as applied to claim 3, except explicitly further mention an input circuit configured to receive a data signal from an external circuit; a feeder circuit electrically connected to the input circuit and configured to convert the data signal into 
It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to include an input circuit, a feeder circuit and a ground pad with the antenna in order to provide signal to the antenna in order to render the antenna operational since the inclusion of these elements along with the antenna would not be novel.
5.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Zhai et al (CN 106816702 A), hereinafter Zhai.
Wang teaches the claimed invention, as applied to claim 3, except explicitly mention that the second line of the first pattern has a width that is larger than a width of the first line of the first pattern.
Zhai (Figures 1A and 1B) teaches an L-shaped antenna 12 having a horizontal line or second line of the pattern has a width W4 that is larger than a width of a vertical line or first line of the pattern.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the Wang antenna such that the second line of the first pattern has a width that is larger than a width of the first line of the first pattern, as taught by Zhai, doing so would provide better matching for optimum antenna performance.
6.	Claims 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (KR 10-114518), hereinafter Choi, in view of Wang.
Regarding claim 13, Choi (Figure 1) teaches a dual antenna comprising a first dual-band radiation circuit 104; and a second dual-band radiation circuit 106.

Wang (Figure 2) (shown above) teaches a dual antenna comprising a radiation circuit including a first pattern 58 having an L-shape; a second pattern 66 having a meandering shape; a feed line (not shown) electrically connected to the first pattern and the second pattern (at feed location 76); and a ground line (not shown) spaced apart from the feed line and electrically connected to the first pattern and the second pattern (at ground location 74).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dual band antenna of Choi to include the antenna patterns of Wang in order to achieve a desired radiation characteristics suitable for a specific application.
Regarding claim 14, as applied to claim 13, Choi (Figure 1) teaches that the first radiation circuit 104 and the second radiation circuit 106 are symmetrically arranged with respect to a first axis parallel to a first direction.
Regarding claim 15, as applied to claim 13, Wang (Figure 2) (shown above) teaches that the first pattern 58 comprises a first line extending in the first direction, the first line having a first end electrically connected to the first feed line and a second end; and a second line extending from the second end of the first line in a second direction perpendicular to the first direction, and wherein the second pattern 66 comprises a first line extending parallel to the 
Regarding claims 16 and 18, Choi/Wang teaches the claimed invention, as applied to claim 14, except explicitly further mention an input circuit configured to receive a data signal from an external circuit; a feeder circuit electrically connected to the input circuit and configured to convert the data signal into an electric signal, output the electrical signal to the corresponding first feed line and second feed line; a ground pad configured to ground the electrical signal supplied to the ground lines; a first phase shifter connected between the first feeder circuit; and a second phase shifter connected between the second feeder circuit and the input circuit.
It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to include an input circuit, a feeder circuit, a ground pad, and phase shifters with the antenna in order to provide signal to the antenna in order to render the antenna operational since the inclusion of these elements along with the antenna would not be novel.

Allowable Subject Matter
7.	Claims 5-8, 10, 11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	Claims 19 and 20 are allowed.

Regarding claim 5, as applied to claim 3, Wang fails to further teach that the second line of the first pattern comprises at least one opening, and wherein the at least one opening is positioned further from the first line of the first pattern in the second direction than the middle of the second line of the first pattern.
Claim 6 would have been found allowable for at least the reason for depending on claim 5.
Regarding claim 7, as applied to claim 3, Wang further teaches a third pattern including a first end connected to the feed line, the third pattern having an extended bar shape.  Wang, however, fails to specifically teach that the second end being connected to the ground line.
Claim 8 would have been found allowable for at least the reason for depending on claim 7.
Regarding claim 10, Wang fails to further teach that the input circuit and the feeder circuit are connected to each other via a first connecting line extending in the first direction from the feeder circuit and a second connecting line extending in the second direction from the first connecting line, and wherein a resistance of the first connecting line is different than a resistance of the second connecting line.
Claim 11 would have been found allowable for at least the reason for depending on claim 10.
Regarding claim 17, Choi/Wang fails to further teach that the first phase shifter comprises multiple stages having different impedance values; a first switch for selectively 
Regarding claim 19, Kim et al (WO 2017/052274 A1) teaches four layer ground structure comprising a first layer, a second layer, a third layer, and a fourth layer that are stacked on each other in a first direction, all four layers comprise a ground pad.
Wang teaches a dual band antenna  wherein the first layer comprises: an input circuit configured to receive a data signal from an external circuit; a feeder circuit electrically connected to the input circuit and configured to convert the data signal into an electrical signal and to output the electrical signal; a radiation circuit configured to generate a radiation signal according to the electrical signal output from the feeder circuit; and a first ground pad for grounding the electric signal supplied to the radiation circuit.
However, there is no strong motivation to combine the teachings of Kim and Wang to produce the claimed invention and that the second layer comprises a second ground pad arranged to correspond to the first ground pad and provided with openings at positions corresponding to the input circuit and the feeder circuit.
Claim 20 would have been found allowable for at least the reason for depending on claim 19.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Aoyama et al (JP 2007-281990A) discloses an antenna having a first pattern having an L-shape and a second pattern having a meandering shape.
He et al (US 2011/0309985) discloses an antenna having a first pattern having an L-shape and a second pattern having a meandering shape.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOANG V NGUYEN/Primary Examiner, Art Unit 2845